DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-8 are pending:
		Claims 1-8 are rejected. 
Drawing Objections
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a plurality of trickling filter pump basins comprising one or more partitions” as recited in claim 1 and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-8 are objected to because of the following informalities:  
	Claim 1 recites “applying, in one or more primary clarifiers, one or more of: a solids collection method and a sludge collection method to the influent” in lines 4-5, consider rephrasing this limitation because the claim is not explicitly clear although it is understood that the claim means applying the influent from the anoxic mixing basin to the one or more primary clarifiers. 
	Claim 1 recites “one or more of: a solids collection method and a sludge collection method” in lines 4-5, consider rephrasing this limitation because there is no distinction between a solids collection method and a sludge collection method. Additionally, a clarifier will inherently provide a solids/sludge collection method. 
	Claim 1 recites “a solids collection method and a sludge collection method” in line 13, consider rephrasing this limitation because there is no distinction between a solids collection method and a sludge collection method. Additionally, a clarifier will inherently provide a solids/sludge collection method.
	Claim 1 recites “the tickling filter pump basin” in line 12, consider rephrasing to – the trickling filter pump basins – since there is proper antecedent basis provided for this limitation. 
	Claim 1 recites “the final clarifier(s)” in line 14, consider rephrasing to – the one or more final clarifiers – for clarity and consistency with other claim language.
	Claim 1 recites “wherein the influent is further denitrified” in line 15, consider rephrasing this limitation because the claim is not explicitly clear although it is understood that the claim means that the filtered influent is further denitrified. 
	Claim 2 recites “one or more flow equalization basin(s)” in lines 1-2, consider rephrasing to – the one or more flow equalization basins – since there is proper antecedent basis for this limitation. 
	Claim 2 recites “the flow equalization basin(s)” in line 2, consider rephrasing to – the one or more flow equalization basins – for clarity and consistency with other claim language. 

	Claim 2 recites “the primary clarifier(s)” in line 4, consider rephrasing to – the one or more primary clarifiers –  for clarity and consistency with other claim language.
	Claim 2 recites “the trickling filter pump basin(s)” in line 4, consider rephrasing to – the trickling filter pump basins – for clarity and consistency with other claim language. 
	Claim 2 recites “the final clarifier(s)” in line 5, consider rephrasing to – the one or more final clarifiers – for clarity and consistency with other claim language.
	Claim 2 recites “the continuous upflow recirculating sand filter(s)” in line 5, consider rephrasing to – the one or more continuous upflow recirculating sand filters – for clarity and consistency with other claim language. 	
	Claim 3 recites “the trickling filter towers” in line 3, consider rephrasing to – the one or more trickling filter towers – for clarity and consistency with other claim language. 
	Claim 4 recites “one or more continuous upflow recirculating sand filters” in lines 1-2, consider rephrasing to – the one or more continuous upflow recirculating sand filters – since there is proper antecedent basis for this limitation.
	Claim 5 recites “the continuous upflow recirculating sand filters” in lines 1-2, consider phrasing to – the one or more continuous upflow recirculating sand filters – for clarity and consistency with other claim language. 	
	Claim 6 recites “the continuous upflow recirculating sand filters” in lines 1-2, consider phrasing to – the one or more continuous upflow recirculating sand filters – for clarity and consistency with other claim language. 	
	Claim 7 recites “the primary clarifier(s) and the final clarifier(s)” in line 2, consider rephrasing to – the one or more primary clarifiers and the one or more final clarifiers – for clarity and consistency with other claim language. 	

	Dependent claims are hereby objected due to dependency from objected claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims are hereby rejected due to dependency from rejected claim 1. 
	Claim 1 recites “a media allowing a biofilm to remain thereon at a thickness that fosters BOD reduction, aerobic nitrification and anaerobic denitrification conditions” in lines 9-11. The claim is unclear because of the term “allowing…” and it is unclear if the limitations following “allowing” actually need to be present or just allowed to be present? In interest of advancing of advancing prosecution, it is interpreted that the limitations following “allowing” are allowed to be present.  
	Claim 3 recites “the other components” in line 2. There is insufficient antecedent basis for this limitation in the claim. The claim is further indefinite because it is unclear whether the primary clarifier, the pump basins, the final clarifier, the sand filters or something else are the other components. In interest of advancing prosecution, it is interpreted that there are other components that may or may not include the clarifiers, pump basins and sand filters. Consider rephrasing the limitation and specifically pointing out what the other components are. 
 based on the plain meaning of the term since the specification does not provide a definition. It is unclear if the redundant parallel in-line UV light system is required to further treat the wastewater following the sand filters or if it is not needed/optional or something else?  In interest of advancing prosecution, it is interpreted that the redundant parallel in-line UV light system is not needed/optional. 
Claim 7 recites “accelerating influent processing in the primary clarifier(s) and the final clarifier(s) when outside of a shutdown period” in lines 2-3. The claim is unclear how the influent is accelerated in the clarifier and it is unclear what “outside of a shutdown period” is limited to. In interest of advancing prosecution, the step of accelerating is inherent in order to distribute the influent. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 7 recites “during the shutdown period, powering off all equipment except one or more of the group consisting of: a flow equalization basin mixer, an anoxic mixing basin mixer, one or more pumps of the trickling filter pump basins, and a trickling filter ventilation blower” in lines 4-7, which is directed to a shutdown process, a shutdown process does not further limit the 
	Claim 8 recites “during the shutdown period, the method comprises: recirculating influent from a final trickling filter tower of the one or more trickling filter towers to the flow equalization basin(s)” in lines 1-3, which is directed to a shutdown process, a shutdown process does not further limit the method of treating wastewater. If the process is shutdown then the method of treating wastewater ceases. 
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cessna (USPN 3,623,976) in view of Kaya (CA 2718851) in view of Rindelaub (EP 0575294) and further in view of Nielson (USPN 4,279,753).
	Regarding claim 1, Cessna teaches a method of wastewater treatment (liquid wastes treatment system) (see Entire Abstract) (effluent flows into water) (see C4/L59-62), comprising: distributing a flow of influent to one or more primary clarifiers (liquid wastes are distributed in primary clarifier) (see C3/L1-10 and Fig. 1), one or more of: a solids collection method and a sludge collection method (a solids and/or sludge collection method is inherent to a clarifier) to the influent (see Fig. 1); collecting overflow of influent from the one or more primary clarifiers in trickling filter pump basin (primary clarifier effluent enters pump well) (see C3/L49-53 and Fig. 2); distributing the influent in the trickling filter pump basin through one or more trickling filter towers (pump withdraws wastes from the pump well to distribution means, distribution means deposit wastes from the pump well over the biological filter) (see C3/L55-64) (the activated biological filter functions as a trickling filter) (see C6/L18-22 and Fig. 1) positioned relatively above grade (the process of treating wastewater will occur in regardless of the location of the trickling tower) and comprising a media (filter media) (see C4/L32-37) allowing a biofilm to remain thereon at a thickness that fosters BOD reduction, aerobic nitrification and anaerobic denitrification conditions (the media allows the conditions and BOD reduction) (see §112 indefiniteness); and distributing influent flow from the trickling filter pump basin to one or more final clarifiers (filter effluent passes to final clarifier) (see C4/L47-55 and Fig. 1) (Kaya uses the terms secondary clarifier and final clarifier interchangeably to refer to the same apparatus) (see C3/L1-10) comprising a solids collection method and a sludge collection method (a solids and/or sludge collection method is inherent to a clarifier); and filtering the influent from the final clarifier(s) through one or more sand filters (plant effluent from a secondary clarifier can be treated through the use of sand filters) (see C4/L54-61).



    PNG
    media_image1.png
    479
    879
    media_image1.png
    Greyscale

	Cessna does not teach (1) distributing a flow of influent to one or more flow equalization basins and further into an anoxic mixing basin in which anaerobic denitrification of the influent occurs wherein said denitrification process is upstream said primary clarifier; (2) a plurality of trickling filter pump basins comprising one or more partitions; (3) that said sand filter is a continuous upflow recirculating sand filter and wherein the influent is further denitrified. 
	In a related field of endeavor, Kaya teaches an apparatus and process for treatment of wastewater and biological nutrient in activated sludge systems (see Entire Abstract) comprising the steps of distributing a flow of influent to one or more flow equalization basins (the process includes a first step of introducing raw wastewater to an equalization tank or container) (see pg. 24, lines 15-25 and see Fig. 10) and further into an anoxic mixing basin (wastewater drawn from equalization tank or container and transferred into an anoxic reactor) (see pg. 24, lines 15-25) (adequate mixing required in reactors 310-360) (see pg. 24, lines 9-20 and Fig. 10) (reactors 310-360 can operate as one reactor) (see pg. 24, lines 9-20 and Fig. 10) in which anaerobic denitrification of the influent occurs (anaerobic reactor for denitrification) (see pg. 25, lines 10-20), wherein said denitrification process is upstream said primary clarifier (the set of reactors are 
Annotated Fig. 10

    PNG
    media_image2.png
    613
    1277
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the process of Cessna by incorporating the steps of distributing a flow of influent to one or more flow equalization basins and further into an anoxic mixing basin in which anaerobic denitrification of the influent occurs, wherein said denitrification process is upstream a primary clarifier as disclosed by Kaya because said step distributing step in an equalization provides the benefit of distributing evenly or uniformly (Kaya, see Fig. 10) (also see definition of “equalization”) and said step of denitrifying provides the benefit of biologically reducing nitrate and nitrite to nitrogen gas in activated sludge mixed-liquor (Kaya, see pg. 25, lines 10-20) which is desirable in Cessna since an activated floc similar to activated sludge is built up in the biological filter (see Abstract, lines 1-8). 
	The previous combination of references does not teach (2) and (3).
	In a related field of endeavor, Rindelaub teaches a process and apparatus for biological purification (see pg. 1) comprising a plurality of trickling filter pump basins (“basin 5, 6 or 7”) (see pg. 3 and Fig. 1) comprising one or more partitions (see annotated Fig. 1).


    PNG
    media_image3.png
    516
    589
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the process of Cessna by replacing the trickling filter pump basin (pump well) in the process with the basins of Rindelaub for the step of distributing the influent in the trickling filter pump basins through the trickling filter tower because said apparatus provides the benefit of collecting/storage, circulating and sedimentation in a single combined basin (Rindelaub, see “Claims” on pg. 4). 
	The previous combination of references does not teach (3).
	In a related field of endeavor, Nielson teaches a wastewater treatment system including multiple stages of alternate aerobic-anaerobic bioreactors in series (see Entire Abstract) comprising a continuous upflow recirculating sand filter (sand filter unit has a continuous upflow of wastewater and sand is continuously withdrawn washed and returned) (see C9/L8-15) and wherein the influent is further denitrified (filtered water from sand filter unit 116 can be returned to aerobic/anaerobic processes via line 120 which is essentially a recycling step) (see Fig. 1) 
Annotated Fig. 1

    PNG
    media_image4.png
    728
    865
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the process of Cessna by replacing the sand filter in the process with the continuous upflow sand filter of Nielson for the step of filtering influent from the final clarifier because said filter unit provides the benefit of removing turbidity, phosphates and further reduce BOD while utilizing a continuous operation (Nielson, see C5/L9-17).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the process of Cessna (as modified by Kaya) by incorporating the step of further denitrifying filtered influent (recycling step) as disclosed by Nielson because said step provides the benefit of further treating product water used as washwater (Nielson, see C9/L9-17). 
	Regarding claim 3, Cessna, Kaya, Rindelaub and Nielson teach the method of claim 1, wherein a positioning of the one or more trickling filter towers is vertically oriented (every tower is 
	Regarding claim 5, Cessna, Kaya, Rindelaub and Nielson teach the method of claim 1, wherein effluent from the continuous upflow recirculating sand filters is sterilized through a redundant parallel in-line UV light system (§112 indefiniteness).
	Regarding claim 7, Cessna, Kaya, Rindelaub and Nielson teach the method of claim 1, comprising: accelerating influent processing in the primary clarifier(s) and the final clarifier(s) when outside of a shutdown period (this step is inherent in order to distribute the influent) (see §112 indefiniteness); and during the shutdown period, powering off all equipment except one or more of the group consisting of: a flow equalization basin mixer, an anoxic mixing basin mixer, one or more pumps of the trickling filter pump basins, and a trickling filter ventilation blower (see §112 indefiniteness and §112d).
	Regarding claim 8, Cessna, Kaya, Rindelaub and Nielson teach the method of claim 7, wherein during the shutdown period, the method comprises: recirculating influent from a final trickling filter tower of the one or more trickling filter towers to the flow equalization basin(s) (see §112 indefiniteness and §112d).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cessna (USPN 3,623,976) in view of Kaya (CA 2718851) in view of Rindelaub (EP 0575294) in view of Nielson (USPN 4,279,753) and further in view of Prior (US 2014/0151294). 
	Regarding claim 2, Cessna, Kaya, Rindelaub and Nielson teach the method of claim 1.
	The combination of references does not teach wherein distributing flow of the influent to one or more flow equalization basin(s) also involves distributing to the flow equalization basin(s) the flow of suspended solids recycled and sludge collected from one or more of the group 
	In a related field of endeavor, Powell teaches systems and methods for treatment of contaminated fluid (see Entire Abstract) comprising the step of distributing to a flow of suspended solids recycled and sludge collected from a filtration system to an equalization process (recirculation lines allow wastes and concentrates from the filtration subsystem to be internally recycled within the wastewater recycling system) (see ¶58) (recycle line from filtration subsys to equalization) (see Fig. 2)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the process of Cessna (as modified by Nielson) by incorporating a recycle from the sand filter to the equalization basin such that there is a step of distributing a flow of suspended solids recycled and sludge collected from the filtration system to the equalization process (recycling step) as disclosed by Prior because said process provides the benefit of generating potable water with little water loss (Prior, see ¶5).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cessna (USPN 3,623,976) in view of Kaya (CA 2718851) in view of Rindelaub (EP 0575294) and further in view of Nielson (USPN 4,279,753) and by evidence of Hama (see NPL attached).
	Regarding claim 4, Cessna, Kaya, Rindelaub and Nielson teach the method of claim 1. 
	Nielson further discloses alum and polyelectrolyte (polymer) can be added to one or more anaerobic bioreactor vessels for enhanced removal of suspended solids and phosphates (Nielson, see C11/L8-10 and C11/L28-31) and Nielson also discloses the use of a carbon source (methanol) for enhanced denitrification (Nielson, see C11/L40-45). Alum and Polyelectrolyte are known in the art as coagulants by evidence of Hama (Hama, see Abstract, lines 1-12). Therefore, Nielson discloses a coagulant polymer. 
. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cessna (USPN 3,623,976) in view of Kaya (CA 2718851) in view of Rindelaub (EP 0575294) in view of Nielson (USPN 4,279,753) and further in view of Powell (US 2019/0263676).
	Regarding claim 6, Cessna, Kaya, Rindelaub and Nielson teach the method of claim 1.
	The combination of references does not teach wherein effluent from the continuous upflow recirculating sand filters undergoes a reverse osmosis process
	In a related field of endeavor, Powell teaches systems and method for a treatment of a fluid (see Entire Abstract) wherein effluent from a filter (filtration unit) (see ¶30) (see Fig. 2) undergoes a reverse osmosis process (reverse osmosis module) (see ¶30) (see Fig. 2). 	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the process of Cessna (as modified by Nielson) by incorporating a reverse osmosis process downstream of the sand filter such that effluent from the filter undergoes the reverse osmosis process as disclosed by Powell because said process provides the benefit of removing salts from a permeate (water) (Powell, see ¶83 and ¶90).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Couture (USPN 5,807,484) and Peeters (CA 2517322) are related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778